HEAD, J.
Considered with reference to the evidence of Knox, the second charge requested by the defendant ought to have been given. If the testimony of Knox was accepted by the jury as true, there was a failure to establish the averment of ownership as contained in the indictment. There was, in such case, neither property, genera] or special, in, nor possession of, the car in the Alabama Mineral Railroad Company.
We suggest, that in cases like this, where there is doubt as to the ownership of property, the subject of a crime, the pleader may obviate all difficulty by alleging, in the indictment, several ownerships, in the alternative, in the same count, or by introducing several counts with the varying allegations of ownership.
There was conflict in the evidence, and the general charge was properly refused.
Reversed and remanded’. Let the defendant remain in custody until discharged by due course of law.